Citation Nr: 0814969	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and father


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1977 to January 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Cleveland, Ohio, which denied the above claim.  The case was 
subsequently transferred to the jurisdiction of the RO in 
North Little Rock, Arkansas.

This matter was previously before the Board in February 2005, 
at which time a decision was issued which, in pertinent part, 
denied entitlement to service connection for hepatitis C.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2006, the Secretary of Veterans Affairs (Secretary) and the 
veteran, through his representative, filed a Joint Motion For 
Remand, and the Court granted that motion in an Order also 
dated in July 2006.  The matter was then returned to the 
Board in January 2007, wherein it was remanded for additional 
development consistent with the directives set forth in the 
July 2006 Joint Motion For Remand.  The case is now returned 
to the Board for appellate review.

In February 2008, the veteran had been scheduled to appear at 
a video conference hearing over which a Veterans Law Judge 
would have presided, however, he failed to appear as 
scheduled.


FINDING OF FACT

The veteran's hepatitis C has not been shown to have been 
incurred in or aggravated by service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in January 2001, September 2001, July 2004, 
November 2006, February 2007, and August 2008, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  He was, in essence, told to 
submit all relevant evidence he had in his possession.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim of entitlement to 
service connection for hepatitis C, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
therein.  See Dingess/Hartman, supra.  Adequate notice has 
been provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service and VA 
medical treatment records have been obtained.  The Board 
notes that the July 2006 Joint Motion For Remand, in 
pertinent part, directed that the prior search for 
hospitalization records of the veteran was narrowly limited.  
The veteran, however, asserts that his exposure to hepatitis 
C in service was solely based upon an asserted transfusion 
which was said to have taken place during an appendectomy in 
November 1978.  The complete operative report and narrative 
summary from the November 1978 appendectomy is of record 
within the veteran's claims file.  While the veteran's 
attorney in October 2007 has asserted that there are relevant 
service medical records that remain missing from the 
veteran's claims file, the Board finds that the specific 
service medical records which pertain to the issue on appeal 
are of record.  As such, additional development in an effort 
to obtain records associated with the inservice appendectomy 
is not required.  The veteran has also been provided VA 
medical examinations.  There is no indication of any 
additional, relevant records that the RO has failed to 
obtain.  In sum, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for cirrhosis of the liver may also be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Hepatitis C

In his Veteran's Application For Compensation And/Or Pension 
(VA Form 21-526) received by the RO in December 2000, the 
veteran asserts that he currently has hepatitis C which was 
manifested as a result of his period of active service.  He 
specifically attributes his exposure to hepatitis C to 
receiving a blood transfusion in conjunction with an 
appendectomy which he had undergone during his period of 
active service.

The veteran's service medical records do not reflect any 
complaint, history, or diagnosis of hepatitis C.  Service 
medical records reveal that in November 1978, the veteran was 
diagnosed with acute appendicitis for which an appendectomy 
was performed.  An operation report and a narrative summary 
of the procedure are of record setting forth a detailed 
description of the operation which lasted 18 minutes.  The 
reports described that there were no drains necessary during 
the procedure.  It was not indicated that the veteran ever 
underwent a blood transfusion during the operation.

Subsequent to service, a lay statement from the veteran's 
parents received by the RO in June 2002 shows that it was 
asserted that on or about the eighth, ninth, or tenth month 
of 1977, the veteran had an emergency appendectomy during 
which he was given a blood transfusion.

In August 2002, the veteran, his spouse, and his father 
testified at a personal hearing over which a hearing officer 
of the RO presided.  The veteran reported that he currently 
had hepatitis C which was the result of receiving a blood 
transfusion in conjunction with an appendectomy which he had 
undergone during his period of active service.  His father 
indicated that as the veteran had been under the age of 18 at 
that time, he had been contacted for consent, and had been 
told that the veteran would be given blood during the 
operation.  He added that he was first diagnosed with 
hepatitis C in 1993.

A Risk Factors For Hepatitis Questionnaire completed by the 
veteran in August 2004 show that he indicated that he had 
never used intravenous drugs or intranasal cocaine; and that 
he had not engaged in high-risk sexual activity, had 
hemodialysis, had any tattoos or body piercings, shared 
toothbrushes or razor blades, or had acupuncture with non-
sterile needles.  He also noted that he had never been a 
healthcare worker or been exposed to any contaminated blood 
or fluids.  He indicated that he had undergone a blood 
transfusion in 1977 during an emergency appendectomy at a 
Naval Hospital in Orlando, Florida.

VA hospital and outpatient treatment records dated from June 
1985 to March 2007 show that the veteran was treated 
intermittently for a long history of polysubstance abuse, to 
include cocaine use.  In June 1985, he was assessed to have 
hepatitis B.  In August 1998, it is indicated that the 
veteran had a history of hepatitis C and a history of alcohol 
abuse in early remission.  In January 1999, the veteran 
underwent a liver biopsy which showed hepatitis with minimal 
periportal and lobular inflammation, fibrosis, and stenosis.  
The findings were compatible with hepatitis C with minimal 
activity.  Findings thereafter show intermittent treatment 
for symptoms associated with hepatitis C.

A VA medical record dated in December 2000 shows that the 
veteran was enrolled in a detoxification program.

A VA outpatient treatment record dated in January 2005 shows 
that the veteran's mother had contacted the VA medical center 
in an effort to enroll the veteran into a drug program.  She 
reported that the veteran was addicted to pain killers, and 
that she had caught him shooting up cocaine on the prior 
evening.

A VA examination report dated in August 2007 shows that the 
examiner reviewed the veteran's entire claims file in 
conjunction with examination of the veteran.  The diagnosis, 
in pertinent part, was hepatitis C.  Regarding the risk 
factors for hepatitis C, the veteran reported being told that 
he received blood transfusions at the time of his 
appendectomy, and that he had bled at the time, possibly 
after being hit by a car.  The examiner indicated that review 
of the records related to the hospitalization in service 
revealed that there was no reference to trauma or bleeding.  
The veteran tested negative for hepatitis C antibody in 1993 
and later tested positive in 1997.  The examiner opined that 
it was less likely that the veteran contracted hepatitis C 
related to the appendectomy done in 1977.  The veteran was 
said to have a known risk factor for hepatitis C, which was 
intranasal cocaine use.  A note in the claims file was said 
to reveal that the veteran started cocaine use at age 35.

A letter from the veteran to the RO dated in September 2007 
shows that the veteran disagreed with the findings of the 
August 2007 VA examination report.  He asserted that while he 
did have a history of a cocaine problem in the past, that 
drug problem surfaced after he had been diagnosed with 
hepatitis C.

In a letter from the veteran's representative dated in 
October 2007, it is asserted that the RO did not have 
complete service medical records of the veteran from the Navy 
Regional Medical Center in Orlando, Florida, associated with 
the in-service appendectomy, so that it was not appropriate 
to conclude that the veteran did not require a blood 
transfusion.  The representative also asserted that the 
veteran's cocaine use did not begin until after his diagnosis 
of hepatitis C.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the weight of 
the evidence is against the claim.  The veteran contends that 
his hepatitis C was attributable to a blood transfusion in 
service given during an appendectomy.  As noted above, the 
veteran's service medical records include a November 1978 
operation report and a narrative summary of the procedure 
setting forth a detailed description of the 18 minute 
operation.  The reports present in great detail all events 
associated with the operation.  There is no indication that 
the veteran ever necessitated a blood transfusion during this 
operation.  The most likely reports to set forth that a blood 
transfusion had taken place would have been the operative 
report and narrative summary, however, no such event was ever 
memorialized.

While there is no indication that the veteran used 
intravenous or intranasal drugs in service, his post-service 
medical records show a long history of drug use, to include 
intravenous and intranasal drug use.  The law governing 
veteran's benefits states that no compensation shall be paid 
if a disability is a result of the disabled person's own 
abuse of alcohol or drugs.  38 U.S.C.A. § 1131.  However, 
although compensation may not be paid, 38 U.S.C.A. § 1131 
does not preclude the establishment of service connection for 
such a condition.  Barela v. West, 11 Vet. App. 280, 283 
(1998).  Direct service connection, however, may be granted 
only when a disability was incurred in the line of duty.  38 
U.S.C.A. § 101(16) (West 2002).  A disability is not incurred 
in the line of duty when it is the result of the abuse of 
alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002).  The 
term drug abuse is defined to include the use of illegal 
drugs.  38 C.F.R. § 3.301(d) (2007).  The VA General Counsel 
has interpreted these provisions to mean that a substance 
abuse disability cannot be service connected on the basis of 
its incurrence or aggravation in service. VAOPGCPREC 11-96.  
Thus, service connection for the veteran's hepatitis C may 
not be granted based on drug use.

The veteran's hepatitis C was diagnosed many years after 
separation from service. In addition to the drug use, the 
veteran has reported having undergone a blood transfusion in 
service; however, there is no corroboration of the veteran's 
assertions within his service hospital treatment records.  
The VA examiner in August 2007 concluded that it was less 
likely that the veteran contracted hepatitis C related to the 
appendectomy done in 1977, but rather he had a known risk 
factor for hepatitis C in his intranasal cocaine use.  As 
noted above, hepatitis C may not be granted based on illegal 
intravenous or intranasal drug use, either in service or 
post-service.  The Board finds the August 2007 VA medical 
opinion to be probative as it was definitive, based upon a 
complete review of the veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000). 

The Board has considered the assertions of the veteran, his 
father, and spouse in support of his claim that he has 
hepatitis C as a result of his service.  While they are 
certainly competent to relate what the veteran had done in 
service and after service, and to describe the extent of his 
current hepatitis C symptomatology, there is no evidence that 
either possess the requisite medical training or expertise 
necessary to render them competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board recognizes that the veteran asserted having a blood 
transfusion during an appendectomy during his period of 
service; however, there is no competent evidence of record to 
establish that the veteran in actuality had a blood 
transfusion in service or that hepatitis C exposure is due 
any other legitimate incident in service, especially in light 
of the well-documented and significant post-service history 
of multiple drug abuse, addiction, and treatment.  
Notwithstanding the fact that in his August 2004 Risk Factors 
For Hepatitis Questionnaire the veteran denied ever using 
intravenous or intranasal drugs, the multitude of post-
service medical treatment records confirm a long history of 
polysubstance abuse, including intranasal cocaine use.  The 
veteran's inconsistent statements throughout the course of 
his claim are found to provide evidence against the claim as 
they are also found to diminish his overall credibility.

The Board has the authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).  The veteran, who did 
not serve in combat and whose account is not accorded a 
presumption of credibility throughout the adjudication of the 
claim, is not found to be credible. 

For the reasons indicated, the Board finds that the veteran's 
recent assertions are not consistent, are outweighed by the 
earlier histories, including those made for treatment 
purposes, and are not supported by any other evidence in the 
record, including service medical records.   For the Board to 
conclude that the veteran's hepatitis C was incurred during 
service would be speculation, and the law provides that 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, service connection for hepatitis C is denied.  
The veteran's assertion that his hepatitis C was incurred as 
a result of service is speculative, and there is no 
documentation that he was exposed to a risk activity during 
his period of active service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


